UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA


    TANYA ALLEGRA MILLS,

                    Plaintiff,
    v.
                                        No. 19-cv-3061 (EGS)
    ANADOLU AGENCY NA, INC.,

                    Defendant.




                           MEMORANDUM OPINION1

         Plaintiff Tanya Mills (“Ms. Mills”) brings this action

against Defendant Anadolu Agency NA, Inc. (“Anadolu”) under the

District of Columbia Payment and Collection of Wages Law

(“DCPCWL”), DC Code § 32-1301 et. seq., arising out of the

termination of her employment. Ms. Mills alleges that Anadolu

has not compensated her for her unused paid leave days upon her

discharge. Pending before the Court is Anadolu’s motion to

dismiss. Upon careful consideration of the motion, the

opposition, the reply thereto, the applicable law, and the

entire record herein, the Court GRANTS Anadolu’s Motion to

Dismiss, ECF No. 12; and DISMISSES WITHOUT PREJUDICE Ms. Mills’s

DCPCWL claim.




1 When citing electronic filings throughout this Opinion, the
Court cites to the ECF page number, not the page number of the
filed document.
I.   Background

       A. Factual Background

     The following facts reflect the allegations in the

operative complaint, which the Court assumes are true for the

purposes of deciding this motion and construes in Ms. Mills’s

favor. See Baird v. Gotbaum, 792 F.3d 166, 169 n.2 (D.C. Cir.

2015). Anadolu is a broadcasting company “under the ownership

and control of Anadolu Ajansi Turk A.S. (“A. A. Turk”), a

corporation owned and controlled by the government of Turkey.”

See Am. Compl., ECF No. 10 at 1 ¶ 1. Ms. Mills alleges that on

“April 6, 2018, [she] entered into an employment contract with

A. A. Turk by signing an offer letter to work as an Executive

Producer in Turkey.” Id. at 4 ¶ 8. The offer letter stated,

among other things, that Ms. Mills’s compensation package

included “[p]aid leave – [a]nnual entitlement of 20 days plus

all Turkish national and public holidays, timing subject to

clearance with [Ms. Mills’] line managers.” Offer Letter, Apr.

4, 2018 (“OL”), Def.’s Ex. 4, ECF No. 12-6 at 2.2 In addition,

the offer letter stated “[j]urisdiction – [t]his agreement is


2 Though this action is not at the summary judgement stage,
“[w]here an attachment to a motion to dismiss is a document
‘upon which the complaint necessarily relies, and because
plaintiff does not dispute its authenticity, the Court may
consider [it] without converting [the] motion to dismiss into a
motion for summary judgment.’” Feld Entm't Inc. v. Am. Soc'y for
the Prevention of Cruelty to Animals, 873 F. Supp. 2d 288, 323
(D.D.C. 2012).
                                2
subject to Turkish employment laws.” Id.

    However, upon her arrival in Turkey to begin her

employment, Ms. Mills states that she was told that she would

need to sign “a fixed-term consultancy agreement” in order to

receive her salary since she did not have a Turkish work visa.

See Am. Compl., ECF No. 10 at 4 ¶ 10. She further alleges that

she was told that once she received her Turkish work visa, the

consultancy agreement would no longer be necessary. Id.

Nevertheless, Ms. Mills indicates that she signed a new

“consultancy agreement approximately every 60 days” until the

end of her employment. Id. at 5 ¶ 11. Each consultancy

agreement, which specified that the agreement was between A. A.

Turk as the “agency” and Ms. Mills, stated in relevant parts:

         The consultant is obliged to comply with the
         rules and regulations in the place where he
         tries to perform his services and, the
         standards of the Agency.

         The AGENCY agrees to pay [sic] net per month
         as service fee to the CONSULTANT who will be
         providing    services    under    the    Joint
         Broadcasting Project in order to provide a
         world class news production to be presented to
         the channel.

         The Consultant will never be considered as an
         employee of current Labor Laws in any case and
         at any time with this agreement. The services
         provided by the consultant [sic], are entirely
         professional and commercial, do not create any
         business relationship that give rise to the
         right to work in anyway.

         This agreement is the entire agreement between

                                3
         the parties in relation to the subject matter,
         invalidates and replaces all previous written
         or   oral   agreements,   agreement   samples,
         representations or proposals not contained in
         this agreement.

         The Agency shall have the right to end the
         contract at any given time.

         The Ankara Courts and enforcement offices
         shall be the exclusive authorized venues for
         the resolution of any matter of controversy or
         dispute between the parties relates there to.

         This agreement consists of fourteen (14)
         articles, two (2) pages and two (2) copies,
         one for each party.

See Consultancy Serv. Procurement Agreements (“Consultancy

Agreement”) May 15, 2018 – May 31, 2019, Def.’s Ex. 2, ECF No.

12-4 at 2-3. Ms. Mills notes that the “offer letter never

mentioned a consultancy agreement and did not contain an

expiration term.” See Am. Compl., ECF No. 10 at 5 ¶ 11; see

generally, OL, ECF No. 12-6.

    On January 31, 2019, Ms. Mills returned to the United

States, where she continued to sign a new consultancy agreement

with A. A. Turk every 60 days. See id. ¶¶ 11-12. In March 2019,

Ms. Mills contends that “A. A. Turk assigned her to work in

Anadolu’s Washington D.C. bureau.” Id. ¶ 12. While working in

Anadolu’s Washington D.C. bureau, Ms. Mills’ “job title remained

the same”; she “received the same salary[;] and received the

same benefits.” Id. Ms. Mills alleges that she was

“simultaneously employed by A. A. Turk,” and Anadolu. Id. ¶ 13.

                                4
    Ms. Mills asserts that as of July 31, 2019, she “had

accrued but unused annual leave of 20 hours.” Id. ¶ 14. Further,

Ms. Mills alleges that between “March, 2019 and the end of her

employment, [she] worked during several Turkish holidays and she

earned [four] compensatory days of leave,” which “brought her

leave total (at the time of termination) to 24 days.” Id. at 6 ¶

14. According to Ms. Mills, on April 18, 2019, she emailed “Kim

Adams, [a] Senior Newsroom Coordinator, employed by A. A. Turk,

to inquire about the remaining balance of her available paid

leave.” See Am. Compl., ECF No. 10 at 6 ¶ 15. Ms. Adams

allegedly responded, “‘You should have only used 8 annual leave

days, so presumably you [sic] still have 12 Days remaining to

use. Your leave balance will renew on May 15, 2019 . . . .’” Id.

    Ms. Mills alleges that she was discharged by Anadolu and A.

A. Turk on July 29, 2019 when she received an “email from Mehmet

Ali Sevgi, who works at Anadolu’s D.C. Bureau, telling her

[that] A. A. Turk was not renewing her most recent Consultancy

Agreement executed on June 1, 2019.” Id. at 6 ¶ 16. Further, Ms.

Milles asserts that Mr. Mehmet “orally instructed [her] not to

return to work after that day (July 29, 2019), even though the

Consultancy Agreement did not end until July 31, 2019.”

    According to Ms. Mills, she is owed the “full value of the

accrued but unused leave ($14,555.52) plus an amount equal to

three times the value of the unpaid leave as liquidated damages

                                5
($43,666.56), [for] a total of $58,222.08.” Id. at 7 ¶ 21. In

addition, Ms. Mills claims that since she “did not receive

payment of her wages for the month of July, 2019 (the gross

amount of $10,916.67) until August 24, 2019, which was 17

working days after the August 1, 2019 due date . . . Anadolu

must pay liquidated damages in the amount of 1.7 times the

amount of the wages, which is $18,558.34.” Id. ¶ 22.

        B. Procedural History

      On October 14, 2019, Ms. Mills filed the current action.

See Compl., ECF No. 1. After Anadolu moved to dismiss the

initial complaint on January 9, 2020, see Def.’s First Mot. to

Dismiss, ECF No. 8, Ms. Mills filed an Amended Complaint on

January 28, 2020. See generally Am. Compl., ECF No. 10. Anadolu

then filed its current motion to dismiss the Amended Complaint

on February 11, 2020, see Def.’s Second Mot. to Dismiss (“Def.’s

Mot.”), ECF No. 12; and Ms. Mills filed her opposition brief on

March 25, 2020, see Pl.’s Opp’n, ECF No. 18. Anadolu then filed

its reply brief on April 1, 2020. See Def.’s Reply, ECF No. 19.

The motion is ripe and ready for the Court’s adjudication.

II.   Legal Standard

      A motion to dismiss under Federal Rule of Civil Procedure

12(b)(6) “tests the legal sufficiency of a complaint.” Browning

v. Clinton, 292 F.3d 235, 242 (D.C. Cir. 2002). A complaint must

contain “a short and plain statement of the claim showing that

                                 6
the pleader is entitled to relief,” see Fed. R. Civ. P. 8(a)(2),

“in order to give the defendant fair notice of what the . . .

claim is and the grounds upon which it rests.” Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citation and

internal quotation marks omitted).

    A complaint survives a Rule 12(b)(6) motion only if it

“contain[s] sufficient factual matter, accepted as true, to

‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly,

550 U.S. at 570). A claim is facially plausible “when the

plaintiff pleads factual content that allows the court to draw

[a] reasonable inference that the defendant is liable for the

misconduct alleged.” Iqbal, 556 U.S. at 678. A complaint

alleging facts which are “‘merely consistent with’ a defendant’s

liability . . . ‘stops short of the line between possibility and

plausibility of entitlement to relief.’” Id. (quoting Twombly,

550 U.S. at 557).

    Though at the motion to dismiss stage, the Court generally

will accept the plaintiff’s factual allegations as true and give

the plaintiff the benefit of all inferences that can reasonably

be drawn from the allegations, see Browning, 292 F.3d at 242;

the Court need not accept inferences drawn by the plaintiff if

such inferences are unsupported by the facts set out in the

complaint or legal conclusions cast in the form of factual

                                7
allegations. See Kaempe v. Myers, 367 F.3d 958, 963 (D.C. Cir.

2004). “Nor must [the Court] accept as true the plaintiff’s

factual allegations insofar as they contradict exhibits to the

complaint or matters subject to judicial notice.” Id. (citing

Veney v. Wyche, 293 F.3d 726, 730 (4th Cir.2002)).

III. Analysis

    Anadolu argues that Ms. Mills’s action should be dismissed

because she has failed to state a claim under the DCWPCL. See

Def.’s Mot., ECF No. 12-1 at 12.3 DCWPCL requires, inter alia,

that upon an employee’s discharge, “the employer shall pay the

employee's wages earned not later than the working day following

such discharge.” D.C. Code § 32-1303(1). However, if “an

employee (not having a written contract of employment for a

period in excess of 30 days) quits or resigns, the employer

shall pay the employee's wages due upon the next regular payday

or within 7 days from the date of quitting or resigning,

whichever is earlier.” D.C. Code Ann. § 32-1303(2). As Anadolu

is the only defendant in this action, prior to evaluating any of

Ms. Mills’ claims against the entity under DCPCWL, the Court

must first establish that there was an “employer-employee




3 Anadolu advances two other arguments for dismissal: (1) forum
non conveniens, see Def.’s Mot., ECF No. 12-1 at 6; and (2)
personal jurisdiction, see id. at 9. Because the Court finds
that Ms. Mills has failed to state a claim under the DCWPCL, it
need not reach Anadolu’s other arguments.
                                 8
relationship” between Anadolu and Ms. Mills. See Harris v. Med.

Transportation Mgmt., Inc., 300 F. Supp. 3d 234, 240 (D.D.C.

2018).

    “Because the DCWPCL and the [Fair Labor Standards Act

(“FLSA”)] contain nearly identical provisions with respect to

employers' liability, the DCWPCL is to be construed consistently

with the FLSA.” Ventura v. Bebo Foods, Inc., 738 F. Supp. 2d 1,

5 n. 2 (D.D.C. 2010)). Similar to the FLSA’s definition, see 29

U.S.C. §§ 203(e)(1), DCWPCL defines an “employee” as “any person

suffered or permitted to work by an employer,” D.C. Code Ann. §

32-1301(2). The Supreme Court, in analyzing the FLSA, has held

that “‘economic reality’ rather than ‘technical concepts'

[shall] be the test of employment.” See Goldberg v. Whitaker

House Co-op., Inc., 366 U.S. 28, 33 (1961). To test the economic

reality of the parties’ employer-employee relationship, the

Court looks at several factors:

         [W]hether the alleged employer (1) had the
         power to hire and fire the employees, (2)
         supervised and controlled employee work
         schedules or conditions of employment, (3)
         determined the rate and method of payment . .
         .(4) maintained employment records. . . . [In
         addition, a court may also examine] [5] the
         degree of control exercised by the employer
         over the [employee], [6] the [employee’s]
         opportunity for profit or loss and their
         investment in the business, [7] the degree of
         skill and independent initiative required to
         perform the work, [8] the permanence or
         duration of the working relationship and [9]
         the extent to which the work is an integral

                                  9
         part of the employer's business.

Morrison v. Int'l Programs Consortium, Inc., 253 F.3d 5, 11

(D.C. Cir. 2001)(citing Henthorn v. Department of Navy, 29 F.3d

682, 684 (D.C.Cir.1994); Brock v. Superior Care, Inc., 840 F.2d

1054 (2d Cir.1988)). “No one factor standing alone is

dispositive and courts are directed to look at the totality of

the circumstances and consider any relevant evidence.” Morrison,

253 F.3d at 11 (citing Herman v. RSR Sec. Servs. Ltd., 172 F.3d

132, 139 (2d Cir. 1999), holding modified by Zheng v. Liberty

Apparel Co. Inc., 355 F.3d 61 (2d Cir. 2003)). “[T]he final and

determinative question must be whether the total of the testing

establishes the personnel are so dependent upon the business

with which they are connected that they come within the

protection of the [DCWPCL] or are sufficiently independent to

lie outside its ambit.” Morrison, 253 F.3d at 11 (citing Usery

v. Pilgrim Equip. Co., 527 F.2d 1308, 1311–12 (5th Cir.1976)).

  Ms. Mills argues that Anadolu and A. A. Turk “are a single

employer because they perform interrelated operations for a

common purpose.” Am. Compl., ECF No. 10 at 1-2 ¶ 1. Further, she

alleges that “[b]oth entities are also under common management

and financial control which is centralized in A. A. Turk’s

headquarters in Turkey [and] [a]s a single employer, Anadolu and

A. A. Turk are regarded as a single entity and each is liable

for the actions of the other.” Id. Ms. Mills contends that both

                               10
entities (1) “suffered or permitted” her to work, see id. at 2 ¶

2;(2) “had the power to hire and fire” her, id.; and (3)

“supervised” and “directed” her work, id. Further, Ms. Mills

states that “A. A. Turk performed the human resources function

on its own behalf and on behalf of Anadolu because it paid [Ms.

Mills] her salary and administered her employment benefits” and

“A. A. Turk provided her with a work space [before she arrived

into D.C.] but beginning in March 2019, Anadolu provided [her]

work space at the D.C. Bureau [as well as] provided her with the

tools and materials necessary to perform her job in D.C.” Id.

She goes on to allege that Anadolu “had control over the work

[she] performed,” id. at 3 ¶ 3; (2) “had control over her hours

of work and made [her] work schedule,” id.; and (3) “made the

work rules that [she] was obligated to follow,” id.

  Anadolu argues that Ms. Mills is suing the wrong defendant in

the wrong court. See Def.’s Mot., ECF No. 12-1 at 1. Noting that

Ms. Mills entered a contract with A. A. Turk to “provide

consulting services as an independent contractor for [A. A.

Turk] from June 1, 2019 until July 31, 2019,” see id. at 2;

Anadolu contends that it “never employed [Ms.] Mills in the

District of Columbia,” id. at 4. It argues that it “is [a]

separate and distinct legal entity from” A. A. Turk, with

“separate bank accounts, payroll, telephone numbers employees,

and offices.” Id. Finally, Anadolu argues that it “never had any

                               11
employment relationship with [Ms.] Mills; never entered into a

contract with [Ms.] Mills; never made any payment to [Ms.]

Mills; and never transacted any business in the District of

Columbia with [Ms.] Mills.” Id. Anadolu then notes that neither

it, “nor any of its employees, discharged or terminated [Ms.]

Mills.” Id.

  In response, citing to Harris, 300 F. Supp. 3d at 240, Ms.

Mills argues that, for purposes of DCPCWL, “Anadolu and A. A

[Turk] jointly employed [her] under the economic reality test.”

Pl.’s Opp’n, ECF No. 18 at 21. She contends that “[j]oint

employment can . . . be present in the case of a parent

subsidiary relationship, where the operations of the two are

related or intertwined.” Id. Further, Ms. Mills argues that

since “Anadolu is under the ownership and control of A. A.

[Turk], [with] both entities perform[ing] interrelated

operations for a common purpose, [and] are under common

management . . . they are a single employer, each liable for the

actions of the other.” Id. Finally, she contends that

“[i]ndependent contractor agreements have no bearing on whether

a plaintiff is an employee or independent contractor.” Id. at

22.

  Anadolu replies that it has never employed Ms. Mills, and

notes that the “[c]ontract” that Ms. Mills is suing under is

between her and A. A. Turk. Def.’s Reply, ECF No. 19 at 15.

                               12
Anadolu states that, “[w]hile [it] recognizes the viability of a

‘joint employer’ theory, there are no facts here to support such

a theory.” Id. at 16. Anadolu observes that (1) “[n]owhere in

the Amended Complaint does [Ms.] Mills allege that Anadolu had

the power to hire and fire [her],” id.; (2) “it is undisputed

that [Ms.] Mills was hired by [A. A. Turk],” id.; (3) “the

individual that decided not to renew [Ms.] Mills’ contract,

Mehmet Ali Sevgi, was never employed by Anadolu,” id.; and (4)

“nowhere does [Ms.] Mills allege that Anadolu controlled the

terms and conditions of [her] employment, determined the rate

and method of [her] pay, and maintained [her] employment

records,” id. Finally, Anadolu avers that there is “no dispute

that Anadolu and [A. A. Turk] maintained separate offices and

management.” Id.

  The Court is unpersuaded that Ms. Mills has alleged facts to

establish that she was employed by A. A. Turk’s subsidiary,

Anadolu, under the theory of joint employer liability. “The

doctrine of limited liability creates a strong presumption that

a parent corporation is not the employer of its subsidiary's

employees and only evidence of control suggesting a significant

departure from the ordinary relationship between a parent and

its subsidiary is sufficient to establish a joint employer

relationship.” In re Enter. Rent-A-Car Wage & Hour Employment

Practices Litig., 735 F. Supp. 2d 277, 338 (W.D. Pa. 2010)

                               13
(internal quotation marks and brackets omitted)(citing Lusk v.

Foxmeyer Health Corp., 129 F.3d 773, 778 (5th Cir.1997), aff'd,

683 F.3d 462 (3d Cir. 2012)). Here, Ms. Mills attempts to hold

the subsidiary liable for the alleged actions of the nonparty

parent company. The ultimate question when reviewing cases of

“joint” or “parent-subsidiary” liability is one of “control.”

See Miles v. Howard Univ., 83 F. Supp. 3d 105, 114 (D.D.C.

2015), aff'd, 653 F. App'x 3 (D.C. Cir. 2016) (noting that both

judicial tests for conducting a “joint employment inquiry,”

found in Spirides v. Reinhardt, 613 F.2d 826, 831–32

(D.C.Cir.1979) and NLRB v. Browning–Ferris Indus. Of

Pennsylvania, Inc., 691 F.2d 1117, 1123 (3d Cir.1982)), involve

questions of “control”). None of the cases Ms. Mills cites to,

relevant to joint employment, involve a complainant prevailing

in a claim against a subsidiary based on the control of a

nonparty parent. See Harris, 300 F. Supp. 3d at 236-39 (the

defendant drivers claimed that a “general contractor” was

“legally liable for their unpaid wages . . . under federal and

local laws,” because they alleged that the general contractor

“control[ed] their ‘daily operations’” as part of the general

contractor’s authority over the drivers’ subcontractor

employers); Perry v. Int'l Bhd. of Teamsters, 247 F. Supp. 3d 1,

14 (D.D.C. 2017) (the plaintiff alleged DCWPCL violations

against his direct employer, but the court found that his

                               14
position was exempt from the wage statute); Flannigan v. Vulcan

Power Grp., LLC, 642 F. App'x 46, 52 (2d Cir. 2016) (the

plaintiff, an employee of a subsidiary company, brought a claim

against the parent company and one of its officers for wage

violations where the defendants admitted to having the power to

hire, fire and supervise the employee); Jackam v. Hosp. Corp. of

Am. Mideast, 800 F.2d 1577, 1580 (11th Cir. 1986) (employees of

a subsidiary company brought claims against a parent company,

based on the theory that the subsidiary was an agent of the

parent, making the parent a joint employer of the employees).

    In Saint-Jean v. D.C. Pub. Sch. Div. of Transp., 815 F. Supp.

2d 1 (D.D.C. 2011), plaintiffs, former District of Columbia

Division of Transportation (“DOT”) employees, attempted to hold

their DOT supervisor liable for their FLSA claims. Plaintiffs

claimed that their supervisor could be considered their employer

because “she ‘was responsible for assigning overtime to DOT

employees’ and controlled the times at which drivers were to

sign in and out.” Saint-Jean, 815 F. Supp. 2d. at *4. In denying

the motion for default judgment,4 even though the defendant

failed to properly respond to the complaint, the court found




4 Similar to a motion to dismiss, a motion for default judgement
involves the court centering its inquiry on the “well-pleaded
allegations of the complaint.” Int'l Painters & Allied Trades
Indus. Pension Fund v. Zak Architectural Metal and Glass, LLC,
635 F.Supp.2d 21, 24 (D.D.C.2009).
                                 15
that the “plaintiffs [pled] no facts showing that [the

defendant] had the power to hire them,” noting that “[i]ndeed,

the plaintiffs themselves aver that ‘DOT hired’ them . . . and

that DOT subsequently employed them” Id. (emphasis in original).

Further, the court found that the defendant “was authorized only

to issue written warnings against plaintiffs . . . not to fire

them outright.” Id. Finally, the court observed that “the

plaintiffs ma[de] no allegation that [the Defendant] determined

the rate and method of payment or maintained employment

records.” Id.

  Ms. Mills offers similarly insufficient allegations to

establish Anadolu’s liability as a subsidiary. However, alleging

that the parent and subsidiary are regarded as a single entity

and each is liable for the actions of the other does not allow

the Court to make a plausible inference that the requisite

control would flow from the from subsidiary to the parent.

  The first factor of the economic reality test—power to hire

and fire—weighs against Ms. Mills’s claim. Morrison, 253 F.3d at

11. Ms. Mills argues that she was hired by A. A. Turk on “April

6, 2018, [when she] entered into an employment contract with A.

A. Turk.” Am. Compl., ECF No. 10 at 4 ¶ 8. She then states that

this contract “set forth the terms of [her] employment,

including . . . [her] annual salary and . . . benefits.” Id. Ms.

Mills adds that she signed a “fixed-term consultancy agreement”

                               16
that listed her and A. A. Turk as the parties, id. ¶ 10, and

would go on to sign a new consultancy agreement, still listing

herself and A. A. Turk as the parties, “approximately every 60

days” until she was discharged, id. 5 ¶ 11. Importantly, Ms.

Mills states “in early March, 2019, A. A. Turk assigned her to

work in Anadolu’s Washington D.C. bureau.” Id. 5 ¶ 12. At no

point does Ms. Mills provide any facts that indicate that

Anadolu had any power to hire her, and based on her statement

that A. A. Turk assigned her to Anadolu’s office, Anadolu seems

to have had little say in her placement as well. See Saint-Jean,

815 F. Supp. 2d at 4. Furthermore, although Ms. Mills alleges in

her Amended Complaint that she was “discharged by Mehmet Ali

Sevgi, an employee of Anadolu who worked at the D.C Bureau,” Am.

Compl., ECF No. 10 at 2 ¶ 2; in her Opposition, and after

Anadolu’s declaration that Mehmet Ali Sevgi was not an employee

of Anadolu, Ms. Mills states that she was terminated by “Mehmet

Ali Sevgi, who physically worked at Anadolu’s D.C. office,”

Pl.’s Opp’n, ECF No. 18 at 31. Ms. Mills does not dispute

Anadolu’s contention that he is an employee of A. A. Turk.

  The third factor—determination of the rate and method of

payment—also weighs against Anadolu’s liability. Morrison, 253

F.3d at 11. After she began working in Anadolu’s location, Ms.

Mills states that (1) “her job title remained the same,” Am.

Compl., ECF No. 10 at 5 ¶ 12; and (2) she received the “same

                               17
salary and received the same benefits,” id.; which indicates

that Anadolu exhibited no control over her the conditions of her

employment or her rate of pay. Ms. Mills states that “A. A. Turk

performed the human resources function on its own behalf and on

behalf of Anadolu because it paid [Ms. Mills] her salary and

administered her employment benefits,” Id. at 2 ¶ 2; but admits

that it was A. A. Turk that administered her salary and

benefits, as she never provides any facts indicating how Anadolu

exerted any control over those important aspects of her

employment.

  The fourth factor—the maintenance of employment records—

provides further weight against Anadolu’s liability. Morrison,

253 F.3d at 11. Ms. Mills acknowledges that, when attempting to

determine how many leave days she had accrued, while physically

working at Anadolu’s Washington D.C. location, she reached out

to “Kim Adams, [a] Senior Newsroom Coordinator, employed by A.

A. Turk, to inquire about the remaining balance of her available

paid leave.” See Am. Compl., ECF No. 10 at 6 ¶ 15 (emphasis

added).

  Further, a final factor—the permanence or duration of the

working relationship—also weighs against Anadolu’s liability,

because, as noted above, it was A. A. Turk who (1) was a party

to the initial offer letter, (2) required several consultancy

agreements which specified the employment periods, (3) assigned

                               18
her to Anadolu’s office, and (4) employed the representative

that notified Ms. Mills that her contract would not be renewed.

  To be sure, Ms. Mills did make several allegations that

directly reference Anadolu, but the Court finds those

allegations unavailing as they were “formulaic recitation[s] of

the elements” of the “economic reality” test. See Twombly, 550

U.S. at 555. Though, Ms. Mills, citing Harris, 300 F. Supp. 3d

at 243, notes that “defeating a claim [based on joint, single,

or parent-subsidiary theories] at the motion to dismiss stage is

no easy task,” it is not impossible. See Attanasio v. Cmty.

Health Sys., Inc., 863 F. Supp. 2d 417 (M.D. Pa. 2012); Coffen

v. Washington Convention & Sports Auth., 271 F. Supp. 3d 211

(D.D.C. 2017); Al-Quraan v. 4115 8th St. NW, LLC, 113 F. Supp.

3d 367 (D.D.C. 2015); Arencibia v. 2401 Rest. Corp., 699 F.

Supp. 2d 318 (D.D.C. 2010).

  Attanasio is particularly instructive because in that case, as

in this case, where the plaintiffs provided generalized

statements of FLSA liability against the parent company for the

actions of the wholly-owned subsidiary, even though the parent

company did not own the subsidiary during the time most of the

claims arose, see Attanasio, Inc., 863 F. Supp. 2d at 419; the

court found the plaintiffs’ allegations to be “conclusory and

implausible,” id. at 425. As part of its finding, the court

noted that plaintiffs’ “allegations establishing employer

                               19
control by the [subsidiary] and later [by the parent company

were] effectively identical,” and observed that the duplicate

allegations “foreclose[d] the possibility that the[] pleadings

[were] particularized and demonstrate[d] that the[] allegations

[were] devoid of any actual factual support.” Id. Further, the

court stated that “even beyond that these pleadings are

boilerplate, is that there are no operative details suggesting

exactly how [the parent company] exercised authority over the

particular employees, how these employees were supervised by

[the parent company]. . . and how they oversaw the

administration of the business records.” Id.(emphasis in

original). “Such details are the backbone of a well-pleaded

allegation.” Id. at 424.

    In this action, Ms. Mills alleges that Anadolu and A. A.

Turk, which is not a party in this case, “both ‘suffered or

permitted’ [her] to work,” Am. Compl., ECF No. 10 at 2 ¶ 3;

“both entities had the power to hire and fire,” id.; and “both

entities supervised” her work, id. Lumping both the parent and

subsidiary company together with the elements of the “economic

reality” test is not sufficient to state a plausible allegation

for the subsidiary’s liability. Even in Jackam, cited by Ms.

Mills, the court found the plaintiffs’ allegations sufficient

when they included such details as the subsidiary company

“execut[ing] personnel and labor relations polic[ies]

                               20
established by the parent corporation”; the parent company

“actively recruit[ed] individuals” to the subsidiary; and the

parent company even “drafted the employee relations manual” for

the subsidiary. See 800 F.2d at 1580. The only fact Ms. Mills

includes in her allegations that weigh in favor of Anadolu’s

liability was that she “was supervised by Maxine Hughes who is

employed by Anadolu.” Compl., ECF No. 10 at 5 ¶ 12.

    No one factor is dispositive in determining whether an

employer-employee relationship exists. But viewing the totality

of the circumstances—(1) Ms. Mills was hired by A. A. Turk; (2)

A. A. Turk paid Ms. Mills’s wages and administered her benefits

throughout her entire period of employment; (3) A. A. Turk

assigned her to Anadolu’s office; (4) A. A. Turk remained the

only party to Ms. Mills’s alleged employment contracts; and (5)

an A. A. Turk employee informed her of her alleged discharge—the

Court must conclude that Anadolu was not Ms. Mills’s employer

for the purposes of DCPCWL liability. See Morrison, Inc., 253

F.3d at 11.




                               21
IV.   Conclusion

      For the reasons set forth above, the Court GRANTS Anadolu’s

Motion to Dismiss, ECF No. 12. A separate Order accompanies this

Memorandum Opinion.

      SO ORDERED.

Signed:    Emmet G. Sullivan
           United States District Judge
           November 24, 2020




                                22